Citation Nr: 0017878	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

2. Entitlement to service connection for chest pains due to 
an undiagnosed illness.

3. Entitlement to service connection for stomach pains due to 
an undiagnosed illness.

4. Entitlement to service connection for hair loss due to 
undiagnosed illness.

5. Entitlement to service connection for headaches due to 
undiagnosed illness.

6. Entitlement to service connection for chronic fatigue 
syndrome.

7. Entitlement to an increased (compensable) disability 
evaluation for muscle spasms of the cervical spine.

8. Entitlement to an increased (compensable) disability 
evaluation for residuals of a fracture of the right fifth 
metatarsal.

9. Entitlement to service connection for an ear disorder due 
to an undiagnosed illness.

10. Entitlement to service 
connection for a total abdominal hysterectomy due to 
fibroid tumors.

11. Entitlement to service 
connection for depression due to an undiagnosed illness.

12. Entitlement to service 
connection for insomnia due to an undiagnosed illness.

13. Entitlement to service 
connection for loss of vision, left eye, due to an 
undiagnosed illness.

14. Entitlement to service 
connection for bilateral knee pain due to an undiagnosed 
illness.

15. Entitlement to service 
connection for hypertension.

16. Entitlement to service 
connection for sleep apnea.

17. Entitlement to a 10 percent 
disability evaluation based upon multiple noncompensable 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 18th, 1990 
to December 21st, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The record reflects that the appellant requested a hearing 
before a traveling Member of the Board.  In May 2000, a 
hearing was scheduled and the appellant failed to report for 
that hearing.  However, in subsequent correspondence from the 
appellant she indicated that she was out of state due to a 
family emergency and desired to reschedule the hearing.  
Accordingly, this case is therefore REMANDED for the 
following action:


1. The appellant and her representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claims on 
appeal.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2. The RO should schedule the appellant 
for a hearing before a Member of the 
Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



